Citation Nr: 1752106	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected migraine headaches prior to March 24, 2010.  

2.  Entitlement to a disability rating in excess of 30 percent for service-connected migraine headaches for the period between March 24, 2010, and June 5, 2012. 

3.  Entitlement to a disability rating in excess of 50 percent for service-connected migraine headaches from June 5, 2012 forward.  

4.  Entitlement to a disability rating in excess of 30 percent for service-connected disability of the cervical spine. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to January 1972. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at hearing before the undersigned Veterans Law Judge in March 2010.  

These matters were previously remanded the Board.  There has been substantial compliance with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's migraines have manifested with very frequent prostrating and prolonged attacks productive of economic inadaptability. 

2.  Prior to February 6, 2007, the Veteran's cervical spine disability manifested with range of motion limited by pain to 15 degrees in flexion and 15 degrees of extension. 

3.  From February 6, 2007, forward, the Veteran's cervical spine disability manifested with an ankylosed cervical spine causing difficulty in eating, drinking, and ambulation. 

4.  For the entire period on appeal the Veteran was precluded from obtaining or maintaining gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

1.  For the entire period on appeal the criteria for a disability rating for migraine headaches of 50 percent have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  For the period prior to February 6, 2007, the criteria for a disability rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).

3.  For the period from February 6, 2007, forward, the criteria for a disability rating of 40 percent, but no higher, for a cervical spine have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).

4.  The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in these matters with letters sent in June 2006 and May 2008.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in March 2010.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule),  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994)

Migraine Headaches

The Veteran's migraine headache disability was assessed as having a noncompensable (0 percent) disability rating under DC 8100 prior to filing his claim.  The Veteran was granted increased ratings of 10 percent effective prior to March 24, 2010, 30 percent from March 24, 2010, to June 6, 2012, and 50 percent from June 6, 2012, forward.  He has claimed that the current ratings do not accurately reflect the true nature and degree of his disability. 

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent disability rating).  Migraine headaches with characteristic prostrating attacks averaging once in a two-month period over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a , DC 8100 (2017).

The Veteran's medical records indicate that he has received treatment for his migraine headaches including cervical traction, massage, a TENS unit, and medication, including narcotic pain relievers.  At a December 2006 VA examination, the Veteran reported that he had bad headaches about once every ten days, and sometimes once per week.  He rated these headaches as 9 out of 10 on a pain scale.  He had light and sound sensitivity during the headaches and had to lie down for 2 hours in a dark room and take medication to resolve the headaches.  He also reported he was left fatigued after these episodes.  

The Veteran's spouse also submitted her diary entries for the period between December 24, 2008, and January 24, 2009, detailing the Veteran's headaches.  These entries indicated frequent smaller headaches and three "severe" headaches that last for extended periods and required the Veteran to lie down in a dark room for an extended period of time.

The Veteran indicated in a June 2009 letter that his migraines had become more frequent and happened as often as twice a week.  At his March 2010 hearing he stated that he had severe migraines two to three times a week.  At a July 2010 VA examination he indicated that he had severe headaches, on average, four times per month that lasted two to three hours that resulted in fatigue and general weakness lasting thereafter.  A June 2012 VA examination noted similar symptoms and frequency.  Both examiners noted these headaches were considered prostrating. 

The Board finds that the Veteran and his spouse are both competent to testify to their own experiences with regard to the Veteran's headaches.  Further, the Board finds the Veteran and his spouse credible.  The lay statements are consistent with each other over the period on appeal and with the medical records.  Therefore, the Board affords great weight to the lay statements by the Veteran and his wife.  

The evidence shows the Veteran's migraine headaches are manifested in a manner that most closely approximates the criteria for a 50 percent disability rating.  The headaches occur very frequently.  Further, the headaches are prostrating and require the Veteran to lie down for hours to resolve the symptoms.  The migraines also have residual effects that last for a prolonged period of time.  These symptoms would likely result in severe economic inadaptability, because the frequency, treatment, and residual effects of the migraines would require extreme flexibility to accommodate for the purposes of employment.  

A 50 percent rating is the maximum schedular rating available for migraine headaches, and, in this case, the record warrants the Veteran a 50 percent rating for the entire period. 

Cervical Spine

The Veteran's cervical spine disability was rated at 30 percent prior to filing his claim.  The Veteran has claimed that rating was inadequate and his symptoms warrant a higher rating. 

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.  In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  § 4.71a , Diagnostic Codes 5235 to 5243, Note 1 (2017).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id. at Note 2.  

Unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking due to limited line of vision, restricted opening of the moth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on f the costal margin on the abdomen;  dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5. 

For the year preceding the Veteran's claim, the Veteran private medical records from a Dr. W. indicated the Veteran's cervical range of motion went from full and painless in December 2009 to full with some pain at the end ranges in April 2006.  A July 2006 treatment record from the University of Pittsburgh Medical Center indicated that the Veteran's cervical range of motion was about one-third of normal due to pain.  At most, this represents a limitation to 15 degrees of motion in flexion or extension.  

At a December 2006 VA examination, the Veteran's cervical range of motion was 35 degrees in flexion, further limited by pain; and 15 degrees of motion in extension further limited by pain.  These examinations are not consistent with a rating higher than the 30 percent already in place for the Veteran's cervical spine disability.  A higher rating would have required unfavorable ankylosis of the cervical spine.  The record was not consistent with such a limitation.  Ankylosis was not shown as the Veteran did not have a fixed range or motion in flexion or extension.  Therefore, the rating of 30 percent was warranted during this period. 

On February 6, 2007, the Veteran underwent an additional surgery on his neck at the University of Pittsburgh Medical Center, which in part fused the Veteran's vertebrae from the C-2 level to the C-6 level.  The Veteran has testified that his symptoms worsened after this surgery.  He has stated that he had to bend at the knees to drink water because he could not extend his neck, that he experienced dizziness due to his posture and limited line of sight.  

A July 2010 VA examination confirmed the Veteran's testimony.  He was noted as being unable to performed backward extension.  It was further noted that he was unable to fully straighten his neck to the neutral position.  A November 2011 VA examination also noted that the Veteran had an abnormal gait due to resulting postural problems.  The most recent VA examination in August 2016 indicated the Veteran had no range of motion in the extension plane and further could not extend backwards beyond the 30-degree mark in the flexion plane, which indicates the cervical spine is always at 30 degrees forward flexion or more. 

A June 2012 VA examination indicate 5 degrees of extension, but this examination was inconsistent with the rest of the record and is afforded little probative value. 

The preponderance of the evidence indicates a worsening of the Veteran's symptoms after the February 6, 2007, surgery.  The resulting manifestation of the Veteran's cervical spine disability was fixed extension that adversely impacted his ability to ambulate.  The Veteran's medical records indicate such a fixed position and his testimony about the adverse effects of the positon is consistent with those findings.  Therefore, the Board finds that the Veteran's symptoms form February 6, 2007 forward most closely approximated the 40 percent rating criteria.  

The 40 percent rating is the maximum schedular rating as the Veteran is not service connected for his lumbar spine, thus a rating based on unfavorable ankylosis of the entire spine cannot be granted.  

TDIU

For the entire period on appeal the Veteran has met the schedular requirements for a TDIU.  The Veteran has service-connected disabilities of the cervical spine, migraine headaches, and two scars.  These service-connected disabilities all stem from the same event, the dislocation of the C-1 and C-2 vertebrae while the Veteran was in service.  The combined ratings for these conditions exceed the 60 percent for the entire period on appeal, including the ratings noted above.  Additionally, during the pendency of the claim the Veteran was awarded a 20 percent disability rating radiculopathy of the right upper extremity.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

The Veteran has a college education with a bachelor's degree in business administration and training in computer engineering.  The Veteran last worked in 1982 as a golf instructor and had prior experience in selling cars and technical writing.  

The Veteran's service-connected disabilities would likely preclude the Veteran from employment when considering his individualized experience and training.  

Therefore, affording the Veteran the benefit of the doubt, the Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted. 


ORDER

Entitlement to a rating of 50 percent, but no higher, for service-connected migraines during the entire period on appeal is warranted. 

Entitlement to a rating in excess of 30 percent for a service-connected cervical spine disability prior to February 6, 2007, is not warranted

Entitlement to a rating of 40 percent, but no higher, for a service-connected cervical spine disability from February 6, 2007, forward is warranted. 

Entitlement to a TDIU due to service-connected disabilities is warranted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


